Judgment modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to either, party. Memorandum: The complaint set forth two causes of action, one for money loaned to the defendant and another on an account stated between the parties involving the money loaned as specified in the first cause of action. Both causes of action were submitted to the jury without objection or exception on the "part of the plaintiff. The jury returned the following verdict, “ We find for plaintiff $705.00, plus interest ”. If the verdict were rendered on the first cause of action, the plaintiff would be entitled to interest from January 1, 1932. If the verdict were rendered on the second cause of action, the plaintiff would be entitled to interest only from March 1,1940. An account stated is an agreement to which the parties have come regarding the amount due on past transactions. (Bodkinson V. Haecker, 248 N. Y. 480.) The plaintiff made no claim in his complaint or at the trial that the account stated was to bear interest for any period prior to March, 1940. Since the jury did not specify on which cause of action its verdict was based or the date from which interest was to be computed, the clerk had no power or authority to compute interest from January 1, 1932, and add it to the verdict. Since we can not tell on which cause of action the verdict rests, we conclude that no interest should be allowed for the period .prior to March 1, 1940 (Roberts v. Larsen, 262 App. Div. 764). We think the question as to the allowance of interest was sufficiently raised by moving to set aside the verdict on the pertinent grounds specified in section 549 of the Civil Practice Act. All concur, except Larkin, J., not voting. (The judgment is for plaintiff in an action to recover money loaned.) Present — Cunningham, P. J., Taylor, Dowling, MeCurn and Larkin, JJ.